Grice, Presiding Justice.
In this habeas corpus proceeding, the appellant challenged the validity of two sentences for aggravated assault and carrying a pistol without a license.
We do not regard as valid any of the grounds which he urges. On the contrary, from a review of the entire record including the transcript of evidence the habeas corpus court was authorized to make in substance the following findings: (1) that the jury that tried him was not illegally selected, he and his attorney having waived his presence during the selection of the jury; (2) that the jury was not prejudiced against him, and the two charges for which he was convicted were separate offenses; (3) that his arrest was lawful but if otherwise, this did not entitle him to be released from custody upon habeas cor*10pus; (4) that there was no illegal search since the articles seized were obtained incident to his arrest; and (5) that since none of his constitutional rights were violated, he was then serving a lawful sentence, and therefore the judgment remanding him to custody of the respondent warden was proper.
Submitted March 15, 1972
Decided April 6, 1972.
Sherwood Frye, pro se.
The principles involved in the above stated findings are well established and need no citations of authority.

Judgment affirmed.


All the Justices concur.